               Case 3:18-cv-06465-EDL Document 1 Filed 10/23/18 Page 1 of 7



 1 JENNER & BLOCK LLP
 2 Kenneth K. Lee (Cal. Bar No. 264296)
   klee@jenner.com
 3 Christina A. Aryafar (Cal. Bar No. 288067)
 4 caryafar@jenner.com
   633 West 5th Street, Suite 3600
 5 Los Angeles, CA 90071
 6 Telephone: (213) 239-5100
   Facsimile: (213) 239-5199
 7
 8 JENNER & BLOCK LLP
   Dean N. Panos (applying pro hac vice)
 9 dpanos@jenner.com
10 353 N. Clark Street
   Chicago, IL 60654-3456
11 Telephone: (312) 222-9350
12 Facsimile: (312) 527-0484
13 Attorneys for Defendant
   The Hain Celestial Group, Inc.
14
15                       IN THE UNITED STATES DISTRICT COURT
16                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
18 ERIN LINDQUIST, DAVID SWARTZ,                  Case No. 3:18-cv-6465
19 and MARTHA VALENTINE, on behalf
   of themselves, the general public and
20 those similarly situated,                      THE HAIN CELESTIAL GROUP,
                                                  INC.’S NOTICE OF REMOVAL
21                      Plaintiffs,
22        v.                                      [County of San Francisco Superior Court
23 THE HAIN CELESTIAL GROUP, INC.,                Case No. CGC-18-569306]

24
                Defendant.
25
26
27
28


                                         NOTICE OF REMOVAL
                Case 3:18-cv-06465-EDL Document 1 Filed 10/23/18 Page 2 of 7



 1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2 NORTHERN DISTRICT OF CALIFORNIA, ALL PARTIES, AND THEIR
 3 ATTORNEYS OF RECORD:
 4         PLEASE TAKE NOTICE that Defendant The Hain Celestial Group, Inc. (“Hain
 5 Celestial”) hereby effects the removal of this action from the Superior Court of the State
 6 of California for the County of San Francisco (“County of San Francisco Superior Court”)
 7 to the United States District Court for the Northern District of California. Removal is
 8 proper under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d),
 9 because this case is a class action in which the putative class exceeds 100 members, at
10 least one plaintiff is diverse from at least one defendant, and the amount in controversy
11 exceeds $5 million. Venue is proper in this Court because Plaintiff filed his complaint in
12 County of San Francisco Superior Court. See 28 U.S.C. § 84(a) (providing that the
13 County of San Francisco is part of the Northern District of California); 28 U.S.C. § 1391
14 (describing where venue is proper).
15           FACTUAL BACKGROUND AND STATE COURT PROCEEDINGS
16         1.      Plaintiffs filed this lawsuit in County of San Francisco Superior Court on
17 August 30, 2018. Defendant Hain Celestial has not yet been formally served. See Ex. A
18 (State Court Complaint and Summons). No other documents have been filed.
19         2.      Plaintiffs allege the “earth friendly” representation on the packaging of
20 Earth’s Best brand baby wipe products is false and misleading because the wipes are
21 made from polyester and rayon fibers. See Ex. A, ¶¶ 24-31.
22         3.      Plaintiff alleges six causes of action against Hain Celestial for violations of
23 California’s Unfair Competition Law, Consumer Legal Remedies Act, False Advertising
24 Law, and Environmental Marketing Claims Act, as well as for fraud and negligent
25 misrepresentation. See Ex. A, ¶¶ 55-105.
26         4.      Plaintiff seeks compensatory damages, punitive damages, statutory damages,
27 restitution, injunctive relief, and attorneys’ fees on behalf of herself and a class of all
28
                                                     1
                                             NOTICE OF REMOVAL
                Case 3:18-cv-06465-EDL Document 1 Filed 10/23/18 Page 3 of 7



 1 persons who purchased Earth’s Best wipes in California since September 1, 2014. See Ex.
 2 A, ¶ 45; Prayer for Relief.
 3                    REMOVAL IS PROPER UNDER 28 U.S.C. § 1332(d)
 4         5.      CAFA provides that federal courts have original jurisdiction over class
 5 actions in which (i) any plaintiff is diverse from any defendant, (ii) there are at least 100
 6 members in the putative class, and (iii) the amount in controversy exceeds $5 million,
 7 exclusive of interest and costs. 28 U.S.C. § 1332(d). Under 28 U.S.C. § 1441(a), any
 8 such action may be removed to the district court for the district and division embracing
 9 the place where the action is pending.
10                   The Parties Are Sufficiently Numerous To Satisfy CAFA
11         6.      Plaintiffs bring this action on behalf of “[a]ll persons who, between
12 September 1, 2014 and the present, purchased in California, the Earth’s Best Wipes.”
13 Ex. A, ¶ 45.
14         7.      Plaintiffs state that they “do not know the exact size of the class” but can
15 estimate that “it is composed of more than 100 persons,” and that “joinder of all such
16 persons is impracticable and the disposition of their claims in a class action rather than in
17 individual actions will benefit the parties and the courts.” Ex. A, ¶ 47. This satisfies
18 CAFA’s numerosity requirement.
19                               The Parties Are Minimally Diverse
20         8.      CAFA’s minimal diversity standard is satisfied when “any member of a class
21 of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. §
22 1332(d)(2)(A). Bridewell-Sledge v. Blue Cross of California, 798 F.3d 923, 928 (9th Cir.
23 2015) (“[U]nder CAFA, complete diversity is not required; ‘minimal diversity’
24 suffices.”).
25         9.      Plaintiffs Erin Lindquist, David Swartz, and Martha Valentine are citizens
26 and residents of California. See Ex. A, ¶¶ 3-5.
27         10.     Hain Celestial is incorporated in Delaware and maintains its headquarters in
28
                                                     2
                                             NOTICE OF REMOVAL
              Case 3:18-cv-06465-EDL Document 1 Filed 10/23/18 Page 4 of 7



 1 Lake Success, New York. See Ex. A, ¶ 16; see also The Hain Celestial Group, Inc. Form
 2 10-K Annual Report for 2018, available at
 3 https://www.sec.gov/Archives/edgar/data/910406/000091040618000061/hain-
 4 06302018x10k.htm. Accordingly, Hain Celestial is a citizen of Delaware and New York.
 5 See 28 U.S.C. § 1332(c)(1) (providing that a corporation is a “citizen of any State by
 6 which it has been incorporated and of the State where it has its principal place of
 7 business”); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (proving that a
 8 corporation’s principal place of business is the place where “a corporation’s officers
 9 direct, control, and coordinate the corporation’s activities,” which is typically “the place
10 where the corporation maintains its headquarters”).
11         11.    The minimal diversity requirement is satisfied here because no Plaintiff is a
12 citizen of Delaware or New York. See Aguilar v. Courtyard Mgmt. Corp., No. 13-07181,
13 2014 WL 12597037, at *2 (C.D. Cal. Jan. 13, 2014) (CAFA minimal diversity
14 requirement satisfied where named plaintiff was “a citizen of California—a different state
15 than at least one defendant.”).
16                         There Is at Least $5,000,000 in Controversy
17         12.    “In measuring the amount in controversy, a court must assume that the
18 allegations of the complaint are true and that a jury will return a verdict for the plaintiff on
19 all claims made in the complaint.” Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d
20 1199, 1205 (E.D. Cal. 2008). It must then “add[] up the value of the claim of each person
21 who falls within the definition of [the] proposed class.” Std. Fire Ins. Co. v. Knowles, 133
22 S. Ct. 1345, 1348 (2013). In other words, “[t]he ultimate inquiry is what amount is put ‘in
23 controversy’ by the plaintiff’s complaint, not what a defendant will actually owe.” Korn,
24 536 F. Supp. 2d at 1205; see also Rippee v. Boston Mkt. Corp., 408 F. Supp. 2d 982, 986
25 (S.D. Cal. 2005) (“It’s not a question as to what you would owe. It’s a question as to what
26 is in controversy.”).
27         13.    “A defendant seeking removal of a putative class action must demonstrate,
28
                                                    3
                                            NOTICE OF REMOVAL
              Case 3:18-cv-06465-EDL Document 1 Filed 10/23/18 Page 5 of 7



 1 by a preponderance of the evidence, that the aggregate amount in controversy exceeds the
 2 jurisdictional minimum.” Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 981
 3 (9th Cir. 2013). The preponderance of the evidence standard is satisfied where “the
 4 potential damages could exceed the jurisdictional amount.” Rea v. Michaels Stores Inc.,
 5 742 F.3d 1234, 1239 (9th Cir. 2014) (quoting Lewis v. Verizon Commc’ns, Inc., 627 F.3d
 6 395, 397 (9th Cir. 2010)).
 7         14.    Without conceding any merit to Plaintiffs’ allegations, causes of action, or
 8 claims for damages, the amount in controversy here satisfies CAFA’s jurisdictional
 9 threshold.
10         15.    Plaintiffs seek restitution in connection with Earth’s Best wipes as a result of
11 the “earth friendly” representation. See, e.g., Ex. A, ¶¶ 2, 71, 82, 91, 103. Since
12 September 2014, sales of Earth’s Best wipes exceeded several million dollars.
13         16.    Plaintiffs also seek punitive damages for their first and third causes of action.
14 Ex. A, ¶ 62, Prayer for Relief. This amount must be included in calculating the amount in
15 controversy. Bell-Sparrow v. Wiltz, No. 12-2782, 2014 WL 2927354, at *4-5 (N.D. Cal.
16 June 27, 2014) (including punitive damages award with 5.5 multiplier in amount-in-
17 controversy in light of plaintiff’s request for punitive damages in connection with claim
18 for intentional misrepresentation); Lee v. Equifax Info. Servs., LLC, No. 13-4302, 2013
19 WL 6627755, at *4 (N.D. Cal. Dec. 16, 2013); Hurd v. Am. Income Life Ins., No. 13-
20 5205, 2013 WL 5575073, at *6-7 (C.D. Cal. Oct. 10, 2013); Simmons v. PCR Tech., 209
21 F. Supp. 2d 1029, 1032 (N.D. Cal. 2002). As recognized in Hurd, punitive damages
22 awards “can be substantial.” 2013 WL 5575073, at *6-7.
23         17.    In addition, Plaintiffs seek “an injunction to prohibit the sale of the Earth’s
24 Best Wipes within a reasonable time after entry of judgment, unless packaging and
25 marketing is modified to remove the misrepresentation ‘Earth Friendly’ and to disclose
26 the omitted facts about the true composition of the wipes.” Ex. A, ¶¶ 74, 96, 105. Hain
27 Celestial’s cost for complying with such an injunction would potentially be in excess of
28
                                                    4
                                            NOTICE OF REMOVAL
              Case 3:18-cv-06465-EDL Document 1 Filed 10/23/18 Page 6 of 7



 1 $1 million and must be included in determining the amount in controversy. Fritsch v.
 2 Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 793 (9th Cir. 2018) (noting that
 3 “the costs of complying with an injunction” are included in determining whether CAFA’s
 4 amount in controversy requirement is met).
 5         18.   Plaintiffs also seek attorneys’ fees. See, e.g., Ex. A, ¶¶ 63, Prayer for Relief.
 6 Attorneys’ fees are properly considered as part of the amount in controversy for the
 7 purposes of determining federal jurisdiction. Bayol, 2015 WL 4931756, at *7 (“The
 8 amount in controversy can include…attorneys’ fees[.]”); see also Mejia v. Prologix
 9 Distribution Servs. (W.), LLC, No. 12-4840, 2012 WL 5522309, at *2 (N.D. Cal. Nov. 14,
10 2012) (explaining that “attorneys’ fees are included in the calculation” of CAFA’s amount
11 in controversy requirement); see also Guglielmino v. McKee Foods Corp., 506 F.3d 696,
12 700 (9th Cir. 2007). Fee requests in consumer class actions, such as this lawsuit, are
13 typically significant. See, e.g., Wilson v. Airborne, Inc., No. 07-770, 2008 WL 3854963,
14 at *12 (C.D. Cal. Aug. 13, 2008) (awarding $3,459,946 in attorneys’ fees in deceptive
15 advertising class action); Chavez v. Netflix, Inc., 162 Cal. App. 4th 43, 46 (2008)
16 (awarding attorneys’ fees of $2.04 million as part of the settlement of consumer class
17 action); In re Sony SXRD Rear Projection Television Class Action Litig., No. 06-5173,
18 2008 WL 1956267, at *16 (S.D.N.Y. May 1, 2008) (class counsel incurred $1,279,405 in
19 breach-of-warranty class action).
20         19.   When aggregated, the compensatory damages, injunctive relief, and punitive
21 damages demanded by Plaintiffs, combined with the amount of attorneys’ fees that class
22 counsel may recover, exceeds CAFA’s $5 million threshold.
23                                   REMOVAL IS TIMELY
24         20.   Under 28 U.S.C. § 1446(b), notice of removal of a civil action must be filed
25 within thirty (30) days of the defendant’s receipt of service of the summons and the
26 Complaint. Hain Celestial was not yet been formally served. This Notice of Removal is
27 accordingly timely.
28
                                                   5
                                           NOTICE OF REMOVAL
             Case 3:18-cv-06465-EDL Document 1 Filed 10/23/18 Page 7 of 7



 1                 OTHER REQUIREMENTS FOR REMOVAL ARE MET
 2         21.   Hain Celestial has not had any attorneys enter an appearance, file any
 3 responsive pleadings, or file any papers responding to the Complaint in the state court.
 4         22.   Hain Celestial will promptly give written notice of the filing of this Notice of
 5 Removal to all parties, and a copy of this Notice will be filed with the Clerk of County of
 6 San Francisco Superior Court as required by 28 U.S.C. § 1446(d).
 7                                       CONCLUSION
 8         WHEREFORE, Notice is given that this action is removed from County of San
 9 Francisco Superior Court to the United States District Court for the Norther District of
10 California.
11
12   Dated: October 23, 2018                          JENNER & BLOCK LLP
13
                                                      /s/ Kenneth K. Lee
14                                                    Kenneth K. Lee
15
16                                                    Attorneys for Defendant
17                                                    The Hain Celestial Group, Inc.

18
19
20
21
22
23
24
25
26
27
28
                                                   6
                                           NOTICE OF REMOVAL
